DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims status: the claims are the same as presented last time.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. Applicant argues in pg.7 of the remarks that Nagai et al. reference does not teach a “refraction-enhancing grating” and the grating forming radiation converging points as claimed. The examiner respectfully disagrees because the grating as taught by Nagai et al. has similar structure as that claimed by applicant. Claims 4 & 5 of the present application further limit claim 1 by reciting that the grating has periodically arranged concave parts, wherein the concave parts have elliptical cross sections. The grating as described by Nagai et al. has similar structures (fig.4 (a) & (b) item 43), since the structures are similar they should function the same way, which is enhance refraction and form radiation converging points. Therefore, the rejection is maintained and made final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (JP 2012/013557 A; pub. Jan. 19, 2012).
Regarding claim 1 Nagai et al. disclose in a first embodiment: a radiographic imaging device (fig.1) having gratings (fig.1 items 12 & 13), which generates images by mapping refraction, scattering, and/or absorption of radiation caused by a sample (para. [0002]), comprising: a radiation source, a grating section, and a detector (a detector is inherent to the device), wherein: the radiation source generates radiation on a radiation path toward the grating section; the grating section comprises a G1 (fig.1 items 12) grating. In the first embodiment Nagai et al. are silent about: a refraction-enhancing grating; the G1 grating has a G1 periodic structure for forming radiation converging points between the G1 grating and the detector, the refraction-enhancing grating is placed at the radiation converging points and has an enhancement plane that enhances the refraction; and the detector is configured to acquire images of the radiation that has passed through the grating section.
In a further embodiment Nagai et al. disclose: a refraction-enhancing grating (para. [0009] lens); the G1 grating has a G1 (fig.4 (a) & (b) item 43) periodic structure for forming radiation converging points between the G1 grating and the detector, the refraction-enhancing grating is placed at the radiation converging points and has an enhancement plane that enhances the refraction; and the detector is configured to acquire images of the radiation that has passed through the grating section (this inherent to the device) motivated by the benefits for improving filtering performance (Nagai et al. para. [0008]).
In light of the benefits for improving filtering performance as taught by Nagai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments of Nagai et al.
Regarding claim 4 Nagai et al. disclose: the concave parts are elliptical cross sections (fig.4 (a) & (b) item 43).
Regarding claim 5 Nagai et al. disclose: the concave parts are elliptical cross sections (fig.4 (a) & (b) item 43).
Regarding claim 6 Nagai et al. disclose: the grating section further comprises a G2 (fig.4 (a) & (b) item 44) grating the G2 grating has a G2 periodic structure, which has a period almost comparable to the period of the self-image of the G1 grating (fig.4 (a) & (b) item 43) formed at the position of the G2 grating by the radiation that has passed through the refraction-enhancing grating and the G1 grating; and the detector (a detector is inherent to the device) is configured to acquire the self-image behind the G2 grating.
Regarding claim 8 Nagai et al. disclose: the radiation converging points are areas where the radiation intensities are converged and the areas are formed between the position where the size of the converging points is minimum and the G1 grating (para. [0009] lens).
Regarding claim 9 Nagai et al. disclose in a first embodiment: a grating section (fig.1 items 12 & 13), which generates images by mapping refraction, scattering, and/or absorption of radiation caused by a sample, comprising: a G1 grating (fig.1 item 12); and a refraction-enhancing grating (para. [0009] lens), the refraction-enhancing grating is placed at a position of the radiation converging points and has enhancement planes that enhance a refraction of the radiation (para. [0009]). In the first embodiment Nagai et al. are silent about: the G1 grating has a G1 periodic structure to form radiation converging points where the intensity of the radiation irradiated on the G1 grating is increased.
In a further embodiment Nagai et al. disclose: the G1 grating (fig.4 (a) & (b) item 43) has a G1 periodic structure to form radiation converging points where the intensity of the radiation irradiated on the G1 grating is increased motivated by the benefits for improving filtering performance (Nagai et al. para. [0008]).
In light of the benefits for improving filtering performance as taught by Nagai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments of Nagai et al.
Regarding claim 10 Nagai et al. disclose: a radiographic imaging method using a grating section, which generates images by mapping refraction, scattering, and/or absorption of radiation caused by a sample, wherein the grating section comprises a G1 grating and a refraction enhancing grating, the G1 grating has a G1 periodic structure for forming radiation converging points, and the refraction-enhancing grating is placed at the radiation converging points and has enhancement planes that enhance the refraction:, the method comprising, a step of irradiating the radiation on the grating section, a step of forming the radiation converging points by the G1 grating, a step of enhancing the refraction by the enhancement planes of the refraction-enhancing grating at the radiation converging points, and a step of detecting the radiation that has passed the grating section (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).

Allowable Subject Matter
Claims 2-3, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior arts fail to teach, disclose, suggest or make obvious: the enhancement plane has parabolic sections, whose apexes are placed at the radiation converging points in the absence of the sample.
Regarding claim 3, the prior arts fail to teach, disclose, suggest or make obvious: multiple enhancement planes are aligned along the radiation path so that the radiation is refracted one by one.
Regarding claim 7, the prior arts fail to teach, disclose, suggest or make obvious: the enhancement plane has parabolic sections that substantially satisfy Equation 3:

where 
		
    PNG
    media_image1.png
    84
    213
    media_image1.png
    Greyscale

x is a coordinate perpendicular to the radiation path, 
y is a coordinate parallel with the radiation path, 
z is a distance from the G1 grating to the refraction-enhancing grating, 
δ is δ when the refractive index of the refraction-enhancing grating having the enhancement plane is given by 1 — δ, and 
M: is an enhancement factor of refraction by the refraction-enhancing grating.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884